DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 2 and 5-7 the prior art of record does not teach a display device comprising: a pixel portion comprising: a transistor comprising: a gate electrode layer over and in contact with a glass substrate; a gate insulating layer over the gate electrode layer, the gate insulating layer comprising a first layer comprising silicon oxide and a second layer comprising silicon nitride; a first oxide semiconductor layer over the gate insulating layer; a second oxide semiconductor layer overlapping with the first oxide semiconductor layer; a first conductive layer over the first oxide semiconductor layer and the second oxide semiconductor layer; and a second conductive layer over the first oxide semiconductor layer and the second oxide semiconductor layer, wherein the first conductive layer is in contact with a first side surface of the first oxide semiconductor layer and the second oxide semiconductor layer, wherein the second conductive layer is in contact with a second side surface of the first oxide semiconductor layer and the second oxide semiconductor layer, wherein a first insulating film is provided over the first conductive layer and the second conductive layer, wherein a second insulating film is provided over the first insulating film, wherein a third insulating film is provided over and in contact with a top surface and a side surface of the second insulating film and a side surface of the first insulating film, and a top surface of the second conductive layer, wherein a first transparent conductive layer configured to be a pixel electrode is provided over the third insulating film and in an opening provided in the first insulating film, the second insulating film, and the third insulating film, wherein a second transparent conductive layer is provided so as to overlap the first transparent conductive layer, wherein the second conductive layer extends beyond the opening provided in the first insulating film, the second insulating film, and the 
Regarding claims 3 and 8-9, the prior art of record does not teach a display device comprising: a pixel portion comprising: a transistor comprising: a gate electrode layer over and in contact with a glass substrate; a gate insulating layer over the gate electrode layer, the gate insulating layer comprising a first layer comprising silicon oxide and a second layer comprising silicon nitride; a first oxide semiconductor layer over the gate insulating layer; a second oxide semiconductor layer overlapping with the first oxide semiconductor layer; a first conductive layer over the first oxide semiconductor layer and the second oxide semiconductor layer; and a second conductive layer over the first oxide semiconductor layer and the second oxide semiconductor layer, wherein the first conductive layer is in contact with a first side surface of the first oxide semiconductor layer and the second oxide semiconductor layer, wherein the second conductive layer is in contact with a second side surface of the first oxide 
Regarding claims 4 and 11-13 the prior art of record does not teach 4. A display device comprising: a pixel portion comprising: a transistor comprising: a gate electrode layer over and in contact with a glass substrate; a gate insulating layer over the gate electrode layer, the gate insulating layer comprising a first layer comprising silicon oxide and a second layer comprising silicon nitride; a first oxide semiconductor layer over the gate insulating layer; a second oxide semiconductor layer overlapping with the first oxide semiconductor layer; a first conductive layer over the first oxide semiconductor layer and the second oxide semiconductor layer; and a second conductive layer over the first oxide semiconductor layer and the second oxide semiconductor layer, wherein the first conductive layer is in contact with a first side surface of the first oxide semiconductor layer and the second oxide semiconductor layer, wherein the second conductive layer is in contact with a second side surface of the first oxide semiconductor layer and the second oxide semiconductor layer, wherein a first insulating film is provided over the first conductive layer and the second conductive layer, wherein a second insulating film is provided over the first insulating film, wherein a third insulating film is provided over and in contact with a top surface and a side surface of the second insulating film and a side surface of the first insulating film, and a top surface of the second conductive layer, wherein a first transparent conductive layer configured to be a pixel electrode is provided over the third insulating film and in an opening provided in the first insulating film, the second insulating film, and the third insulating film, wherein a second transparent conductive layer is provided so as to overlap the first transparent conductive layer, wherein the second conductive layer extends beyond the opening provided in the first insulating film, the second insulating film, and the third insulating film, wherein the first insulating film is in contact with a side surface of the second conductive layer and a top surface of the gate insulating layer, wherein a fourth insulating film is in contact with the third insulating film, wherein the gate electrode layer 
Fukushima US 2013/0265530 as previously cited only teaches a display device comprising: a pixel portion comprising: a transistor comprising: a gate electrode layer over and in contact with a glass substrate; a gate insulating layer over the gate electrode layer, a first semiconductor layer over the gate insulating layer; a second semiconductor layer overlapping with the first semiconductor layer; a first conductive layer over the first semiconductor layer and the second oxide semiconductor layer; wherein a first insulating film is provided over the first conductive layer and the second conductive layer, wherein a second insulating film is provided over the first insulating film, wherein a third insulating film .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/               Primary Examiner, Art Unit 2871